Dismissed and Memorandum Opinion filed June 10, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00365-CV
____________
 
KENT HYTKEN AND HPGP L.L.C., Appellants
 
V.
 
SPARKLEBERRY EB, L.L.C., EAST BEACH PROJECT PHASE I,
LTD. SOURCEONE CAPITAL GROUP, L.P., GALVESTON 35, L.L.C., FRANK SCHAEFER
CONSTRUCTION, INC., FRANK G. SCHAEFER AND NOLEEN SCHAEFER, INDIVIDUALLY AND
TRUSTEES OF THE SCHAEFER FAMILY TRUST AND GALVESTON SHORES, L.P. Appellees
 

On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 2009CV1723

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed March 25, 2010.  On May 27, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Frost, and
Seymore.